Title: To Thomas Jefferson from Richard Henry Lee, 11 May 1778
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
York the 11th of May 1778

We have once more ventured into the field of composition as the inclosed Address will shew you. And I have the pleasure to acquaint you that Congress have unanimously ratified the Treaties with France, and directed the ratifications to be presented for exchange in due season. The inclosed pamphlet I t[ake to] be a production of Dr. Franklin. It is well written, and was published first in Holland. When it began to make a noise, the B. Minister procured its suppression, but this, as usual, raised the public curiosity and procured it additional Readers. We have translated it here, and omitting one or two paragraphs that are not now true, it will be published next week in the Gazette of this place. The reasons are good and may be well used in these States to support public credit. Suppose you were to have a translation published by way of supplement to our Virginia Gazettes?
My heart is so bent upon the success of our Country that it grieves me extremely to hear a probability of measures being adopted that I am sure will injure us. I am told that application will be made to this Assembly to revoke Monsr. Loyeautes commission from the last. Is it possible that such an application can be attended to? Thus to treat a Gentleman of unquestioned ability, of reputation in France, and after we have applied to that Court to obtain leave for his longer residence among us than his furlough permitted! His character will not be hurt b[y] it, but how mutable shall we appear. And how totally wrong it will be thus to dismiss an able, zealous, and most industrious Artist, whilst we remain utterly  ignorant of the necessary knowledge that he is both able and willing to instruct us in. I think the wise Men of our Assembly will suppress the spirit of vain ambition that prompts to this selfish application.
We are told that the enemies movements at Philadelphia denote their departure, but these perhaps may be designed to amuse us, and prevent the collection of a strong army.
I am dear Sir sincerely yours,

Richard Henry Lee

